Title: From James Madison to Samuel Smith, 29 August 1810
From: Madison, James
To: Smith, Samuel


Dear SirMontpelier Aug: 29. 1810
Your letter of the 8th. inst: came duly to hand & I have since been favored with that of the 17th.
It seems that in the decreasing amounts of the Treasury deposits, any distributive transfer of them to the State Banks, would not be convenient to the public, and must soon become unimportant to them. Nothing better therefore is practicable in that mode, than a temporary relief to particular Banks, particularly affected by the demands of the National Bank. Application has been made on this ground, in behalf of the Bank of Columbia, and equal attention would be due to any other applications.
The Spaniard who dined with me last winter, & was lately executed at the Havanna, was not the one introduced by Dr. Thornton. His particular title to my civilities, was a letter of strong recommendation, from Dr. Rush. The other Spaniard, was never at my table.
If the French decree, releasing the Amn. property in the Warehouses of Holland, be authentic, may it not be the result of apprehended reprizals here?
